— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered June 18, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was identified by the complainant as the man who robbed him in his car at gunpoint. The complainant looked closely at the defendant’s face and noted the license plate number of the car the defendant used. The defendant was apprehended approximately 12 hours later while driving the same car in the same neighborhood.
Upon our review of the record, we reject the defendant’s pro se contention that he was not afforded the effective assistance of counsel. Under the circumstances and considered in its totality, defense counsel’s representation was meaningful within the standard enunciated in People v Baldi (54 NY2d 137, 146-147).
*712The defendant’s other contention, concerning an alleged Trowbridge error (People v Trowbridge, 305 NY 471), has not been preserved for review as a matter of law (CPL 470.05 [2]) and we find no basis to review the issue in the interest of justice. Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.